DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed April 21, 2022.

Specification
The objection to the title of the invention has been withdrawn due to the amendment filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2017/0221982 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Park teaches a flexible display device 100 comprising: a substrate 110 which is bendable or rollable based on an axis; a plurality of display elements (at 12) on the substrate 110; and a plurality of thin-film encapsulation patterns 450 which covers the plurality of display elements (at 12), wherein the plurality of thin-film encapsulation patterns 450 comprise a first thin-film encapsulation pattern (450 left) and a second thin-film encapsulation pattern (450 right), which are apart from each other in a direction crossing the axis, and each of the first thin-film encapsulation pattern (450 left) and the second thin-film encapsulation pattern (450 right) extends in parallel to the axis of the flexible display device 100 (Figures 1 and 5A-5B, pages 2-6, paragraphs [0043]-[0084]).
In regard to claim 2, Park teaches each of the first thin-film encapsulation pattern (450 left) and the second thin-film encapsulation pattern (450 right) comprising an organic encapsulation layer 452 and an inorganic encapsulation layer 451/453 (Figures 1 and 5A-5B, pages 2-6, paragraphs [0043]-[0084]).
In regard to claim 3, Park teaches each of the first thin-film encapsulation pattern (450 left) and the second thin-film encapsulation pattern (450 right) comprising a first inorganic encapsulation layer (451 left), an organic encapsulation layer (452 left), and a second inorganic encapsulation layer (453 left), which are sequentially stacked one on another, the organic encapsulation layer (452 left) of the first thin-film encapsulation pattern (450 left) and the organic encapsulation layer (452 right) of the second thin-film encapsulation pattern (450 right) are apart from each other, and the second inorganic encapsulation layer (453 left) of the first thin-film encapsulation pattern (450 left) and the second inorganic encapsulation layer (453 right) of the second thin-film encapsulation pattern (450 right) are apart from each other (Figures 1 and 5A-5B, pages 2-6, paragraphs [0043]-[0084]).
In regard to claim 4, Park teaches the first inorganic encapsulation layer (461 left) of the first thin-film encapsulation pattern (450 left) and the first inorganic encapsulation layer (461 right) of the second thin-film encapsulation pattern (450 right) are connected to each other (Figures 19 and 5A-5B, pages 2-6, paragraphs [0043]-[0084]).
In regard to claim 5, Park teaches a first organic insulating layer 370 (See page 6, paragraph 0074]) between the substrate 110 and the plurality of display elements (at 12), wherein an opening (at 30) is defined through a portion of the first organic insulating layer 370 between the first thin-film encapsulation pattern (450 left) and the second thin-film encapsulation pattern (450 right) (Figures 1 and 5A-5B, pages 2-6, paragraphs [0043]-[0084]).
In regard to claim 6, Park teaches each of the plurality of display elements (at 12) comprises a pixel electrode 290, an emission layer 330 on the pixel electrode 290, and an opposite electrode 340 on the emission layer 330, and opposite electrodes 340 of adjacent display elements (at 12) are disconnected or separated from each other between the first thin-film encapsulation pattern (450 left) and the second thin-film encapsulation pattern (450 right) (Figures 1 and 5A-5B, pages 2-6, paragraphs [0043]-[0084]).
In regard to claim 11, Park teaches a flexible display device 100 comprising: a substrate 110 which is bendable or rollable based on an axis; a plurality of display elements (at 12) on the substrate 110; and a plurality of thin-film encapsulation patterns 450 which covers the plurality of display elements (at 12) and is arranged to be apart from one another in a direction crossing the axis, wherein a groove (at 30) is defined between adjacent thin-film encapsulation patterns (450 left)/ (450 right) of the plurality of thin-film encapsulation patterns 450 (Figures 1 and 5A-5B, pages 2-6, paragraphs [0043]-[0084]).
In regard to claim 12, Park teaches each of the plurality of display elements (at 12) comprising a pixel electrode 290, an emission layer 330 on the pixel electrode 290, and an opposite electrode 340 on the emission layer 330, and opposite electrodes 340 of adjacent display elements (at 12 to the left and right) of the plurality of display elements (at 12) are disconnected or separated from each other by the groove (at 30) (Figures 1 and 5A-5B, pages 2-6, paragraphs [0043]-[0084]). 
In regard to claim 14, Park teaches each of the plurality of thin-film encapsulation patterns 450 comprising a first inorganic encapsulation layer451, an organic encapsulation layer 452, and a second inorganic encapsulation layer 453, which are sequentially stacked one on another, and first inorganic encapsulation layers (451 to the left and right) of the adjacent thin-film encapsulation patterns (450 to the left and right) are connected to each other (Figures 19 and 5A-5B, pages 2-6, paragraphs [0043]-[0084]).
In regard to claim 15, Park teaches organic encapsulation layers (452 to the left and right) of the adjacent thin-film encapsulation patterns (450 to the left and right) apart from each other, and second inorganic encapsulation layers (453 to the left and right) of the adjacent thin-film encapsulation patterns (450 to the left and right) apart from each other (Figures 1 and 5A-5B, pages 2-6, paragraphs [0043]-[0084]).

Allowable Subject Matter
Claims 7, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8 is objected to as being dependent upon objected claim 7.  Claims 10 is objected to as being dependent upon objected claim 9. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Kim et al. (US 2017/0146845 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
May 12, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822